DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/5/2022 has been entered.  Claims 1-17 have been amended and are currently pending in the application.  

Response to Arguments
	The amendments to Claims 8, 11-13, 17 overcome the rejection under 35 U.S.C. 112(b) of the Non-Final Action dated 4/5/2022.  However, the amended claims raise new issues of indefiniteness detailed below.  The amendment to Claim 14 does not overcome the rejection under 35 U.S.C. 112(b).  Claim 14 recites the term “wider” which is a relative term and renders the claim indefinite.  Please see the rejection under 35 U.S.C. 112(b) below.
	The amendment to Claim 13 overcomes the rejection under 35 U.S.C. 112(d) of the Non-Final Action dated 4/5/2022.  The amendments to Claims 6-10 do not overcome the rejection under 35 U.S.C. 112(d) because each of the claims recites limitations which do not further limit the claim upon which each claim depends.  Claim 4 recites the plurality of devices including a monitor, a camera, a light source, a recorder, a microphone, or a loudspeaker.  The use of the term “or” in this grouping requires only one of the devices be included in the plurality of devices.  Claims 6-10 further limit one or more of the devices recited in the grouping of Claim 4, but the specific device may not have been selected based on the limitation of Claim 4.  Please see the rejection under 35 U.S.C. 112(d) below.
	The amendments to Claims 1-17 do not overcome the rejection under 35 U.S.C. 101.  The processing steps performed by the image processor could be performed in the mind by a user observing multiple pieces of information about a plurality of devices, identifying a difference in the observed information, and determining the operating state of a device accordingly. 	Further, the abstract idea is not integrated into a practical application because the limitations recite first information, second information, and a calculated difference with a high level of generality.  These elements are therefore considered mere instructions applied to a generic processor and do not provide practical limits for the abstract idea.  Please see the rejection under 35 U.S.C. 101 below.
Applicant’s arguments, see pages 5-6, filed 7/5/2022, with respect to the rejection(s) of claim(s) 1, 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding US 20040030367 A1 by Yamaki et al. (hereinafter “Yamaki”) as applied to the limitations of Claim 1, Yamaki discloses an endoscopic surgical system including a system controller 22 connected to a plurality of devices.  The devices communicate with the controller 22 to provide detection and signaling information about the components of the surgical system.   The controller 22 is further configured to individually control the settings of the devices based on received signals.  Please see the rejection under 35 U.S.C. 102(a)(1) below. 

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “in a case the plurality of images is displayed” in lines 3-4.  It is suggested that this limitation be amended to read “in a case where the plurality of images is displayed” or similar.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the information processor is further configured to change in the setting” in line 2.  It is suggested that this limitation be amended to read “the information processor is further configured to change the setting” or similar.  Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17 recite “first information associated with the plurality of devices” respectively in line 4.  This limitation is indefinite because the phrase “associated with” does not clearly define how the first information can be related to the plurality of devices.  For example, the information may be generated by the plurality of devices during operation or it may be characteristic of the plurality of devices.  For the remainder of this Action, it is assumed that the first information is generated during the operation of the plurality of devices and pertains to the function of the devices in the system.
Claim 8 recites the limitation “a plurality of the monitors for surgery” in line 3.  There is insufficient antecedent basis for the term “monitors” in this limitation in the claim.
Claim 9 recites “an image displayed on the monitor, the image captured by the camera, the image recorded by the recorder, a voice acquired by the microphone, or the voice outputted by the loudspeaker” in lines 3-5.  This limitation is indefinite because it appears to recite the same image being displayed on the monitor, captured by the camera, and recorded by the recorder.  Similarly, this limitation appears to recite the same voice being acquired by the microphone and outputted by the loudspeaker.  No indication has been provided that these devices are connected with the capability of utilizing the same image and voice, or that these devices are provided together in the medical device management system.  Additional clarification is required regarding the relationship of the image and voice, respectively, to each of these elements.
Claim 14 recites “a wider setting adjustment range” in line 2.  This limitation is indefinite because it is unclear if the term “wider” refers to the size of the range across which a device setting can be adjusted or to the number of available settings within the range.
Claim 15 recites “a user associated with the surgical network” in line 4.  This limitation is indefinite because the phrase “associated with” does not clearly designate how the user can be related to the surgical network.  It is unclear from this limitation if the user is positively recited as a part of the surgical network in the claim.  For the remainder of this Action, it is assumed that the “user” refers to an individual who utilizes the features of the surgical network but is not included as a part of the surgical network. 
All remaining claims are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 recites limitations directed to the monitor, the camera, and the light source.  However, in the case that none of these elements are selected from the Markush grouping of Claim 4, the limitations of Claim 6 are not further limiting.   
Claim 7 recites limitations directed to the camera and the monitor.  In the case that none of these elements are selected from the Markush grouping of Claim 4, the limitations of Claim 7 are not further limiting.
Claims 8, 10 recite limitations directed to the monitor.  In the case that this element is not selected from the Markush grouping of Claim 4, the limitations of these claims are not further limiting.
Claim 9 recites limitations directed to the monitor, the camera, the recorder, the microphone, and the loudspeaker.  In the case that none of these elements are selected from the Markush grouping of Claim 4, the limitations of Claim 9 are not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites acquiring first information, acquiring second information, comparing the first information and the second information, calculating a difference, and changing settings of at least one device.
The limitations of acquiring first and second information, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an “information processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “information processor” language, “acquiring” in the context of this claim encompasses the user observing one or more qualities of the plurality of devices. 
Similarly, the limitations of comparing the first information and the second information and calculating a difference between these, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting an “information processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “information processor” language, “comparing” and “calculating” in the context of this claim encompass the user objectively determining a difference between known values. 
Further, the limitation of changing settings of at least one device, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “information processor” language, “changing” in the context of this claim encompasses the user determining the operating state of a device. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites an information processor to perform the changing and acquiring steps. The information processor is recited at a high-level of generality such that the element does not perform additional processes to the generic computer function of data manipulation.  Therefore, the element as recited amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an information processor to perform the acquiring, comparing, calculating, and changing steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, Claim 17 discloses acquiring first information, acquiring second information, comparing the first information and the second information, calculating a difference, and changing settings of at least one device.  As detailed above, if a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. No structure has been provided to perform the disclosed method steps.  Accordingly, no additional elements integrate the abstract idea into a practical application by imposing any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception and provide an inventive concept. The claim is not patent eligible.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10, 13, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20040030367 A1 by Yamaki et al. (hereinafter “Yamaki”).
Regarding Claim 1, Yamaki discloses a medical device management system (endoscopic surgical system 3) comprising: a plurality of devices connected to a surgical network (devices of the first cart 11 and second cart 12; [0097-98]; Fig. 1); and an information processor configured to: acquire first information associated with the plurality of devices (system controller 22 acquires information about set states of connected devices; [0107, 157]); acquire second information, wherein the second information includes image information based on imaging of the plurality of devices (connection detection signal for peripheral devices, including endoscopic camera device 15; [0099, 157]; Figs. 1, 22); compare the first information and the second information (attempt to confirm the detection signal); calculate a difference between the first information and the second information based on the comparison (determination (YES/NO) in the system controller 22 if the connection detection signal of step S61 is confirmed by the signal of step S62; [0157-159]; Fig. 22); and change, based on the calculated difference, settings of at least one device of the plurality of devices to minimize the difference between the first information and the second information (disconnection of the peripheral device having a communications error, followed by repeat processing in step S61; [0157-159]).
Regarding Claim 2, Yamaki discloses the medical device management system according to claim 1.  Yamaki further discloses wherein the information processor is further configured to acquire the first information from output signals of the plurality of devices (signals output from devices on the first cart 11 to the system controller 22 via communications lines; [0102, 107]; Fig. 1).
Regarding Claim 3, Yamaki discloses the medical device management system according to claim 1.  Yamaki further discloses wherein the information processor is further configured to change the settings of the at least one device of the plurality of devices based on an output signal outputted from the at least one device of the plurality of devices (connection setting of a peripheral device based on the connection state of that device; [0157-159]; Fig. 22).
Regarding Claim 4, Yamaki discloses the medical device management system according to claim 1.  Yamaki further discloses wherein the plurality of devices includes a monitor for surgery, a camera for surgery, a light source for surgery, a recorder configured to record a video image of the camera, a microphone for surgery, or a loudspeaker for surgery (any of devices in [0102, 107]).
Regarding Claim 5, Yamaki discloses the medical device management system according to claim 1.  Yamaki further discloses wherein the information processor is further configured to change the settings of the at least one device of the plurality of devices based on change of a setting of an IP converter connected with the plurality of devices (data analysis and output from TCP/IP controller unit 159 to communications control unit 153 of the system controller 22; [0121, 131]; Fig. 7).
Regarding Claim 9, Yamaki discloses the medical device management system according to claim 4.  Yamaki further discloses wherein the information processor is further configured to change a setting of an amount of delay of at least one of an image displayed on the monitor, the image captured by the camera, the image recorded by the recorder, a voice acquired by the microphone, or the voice outputted by the loudspeaker (updating display information is temporarily stopped at a timing t2 or if an error is detected; [0190]; Fig. 32).
Regarding Claim 10, Yamaki discloses the medical device management system according to claim 9.  Yamaki further discloses wherein the information processor is further configured to change the setting of the amount of delay of a plurality of images in a case the plurality of images is displayed in an overlaying manner on the monitor (updating display information is temporarily stopped at a timing t2 or if an error is detected, and a warning display area 207a overlaps an endoscopic image display area 201a; [0190, 206]; Figs. 32, 35).
Regarding Claim 13, Yamaki discloses the medical device management system according to claim 1.  Yamaki further discloses wherein the information processor is further configured to determine the at least one device from among the plurality of devices based on device information of the plurality of devices (connection setting of a peripheral device based on the connection state of that device; [0157-159]; Fig. 22).
Regarding Claim 17, Yamaki discloses a medical device management method, comprising: in a medical device management system (endoscopic surgical system 3): acquiring, by an information processor of the medical device management system, first information associated with a plurality of devices (system controller 22 acquires information about set states of connected devices; [0107, 157]), acquiring, by the information processor of the medical device management system, second information, wherein the second information includes image information based on imaging of the plurality of devices (connection detection signal for peripheral devices, including endoscopic camera device 15; [0099, 157]; Figs. 1, 22); comparing the first information and the second information (attempt to confirm the detection signal); calculating a difference between the first information and the second information based on the comparison (determination (YES/NO) in the system controller 22 if the connection detection signal of step S61 is confirmed by the signal of step S62; [0157-159]; Fig. 22); and changing, based on the calculated difference, settings of at least one device out of the plurality of devices to minimize the difference between the first information and the second information (disconnection of the peripheral device having a communications error, followed by repeat processing in step S61; [0157-159]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki in view of US 20160196400 A1 by Hanning et al. (hereinafter “Hanning”).
Regarding Claim 7, Yamaki discloses the medical device management system according to claim 4.  Yamaki further discloses wherein the camera comprises an endoscope camera (endoscopic camera device 23; [0103-106]; Fig. 1).
Yamaki does not disclose the endoscope camera is configured to perform imaging of the monitor to acquire a monitor image, and the information processor is further configured to change a setting of the endoscope camera or the monitor based on the monitor image.  However, Hanning discloses a system 10 for configuring a plurality of configurable devices 16 which communicate via a controller 14.  The configurable devices 16 include a video camera 120 used with an endoscope 138 for imaging.  The settings of the video camera 120 can be adjusted by the communicator 14 according to the captured information ([0030, 34-35]; Figs. 1, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the camera configuration disclosed by Hanning with the benefit of adjusting camera settings according to a surgery being performed (Hanning [0035]).
Regarding Claim 8, Yamaki as modified by Hanning discloses the medical device management system according to claim 7.  Yamaki further discloses wherein the information processor is further configured to change settings of a plurality of the monitors for surgery based on information of at least one of the plurality of monitors for surgery (selective display of data by display device 19 and concentrated display panel 20; [0100-101]; Fig. 1).
Regarding Claim 11, Yamaki discloses the medical device management system according to claim 1.  Yamaki further discloses wherein the plurality of devices includes a calibration camera (endoscopic camera device 23; [0103-106]; Fig. 1) and the information processor is further configured to change the settings of the at least one device of the plurality of devices based on the second information (connection setting of a peripheral device based on the connection state of that device; [0157-159]; Fig. 22).
Yamaki does not disclose the calibration camera is configured to perform imaging of an output of at least one of the plurality of devices.  However, Hanning discloses a system 10 for configuring a plurality of configurable devices 16 which communicate via a controller 14.  The configurable devices 16 include a video camera 120 used with an endoscope 138 for imaging.  The settings of the video camera 120 can be adjusted by the communicator 14 according to the captured information ([0030, 34-35]; Figs. 1, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the camera configuration disclosed by Hanning with the benefit of adjusting camera settings according to a surgery being performed (Hanning [0035]).
Regarding Claim 12, Yamaki discloses the medical device management system according to claim 1.  Yamaki further discloses wherein the plurality of devices includes a calibration camera (endoscopic camera device 23; [0103-106]; Fig. 1) and a monitor for surgery (display device 19; [0100]; Fig. 1) and the information processor is further configured to change a setting of the monitor based on the second information (connection setting of a peripheral device based on the connection state of that device; [0157-159]; Fig. 22).
Yamaki does not disclose the calibration camera is configured to perform imaging of the monitor.  However, Hanning discloses a system 10 for configuring a plurality of configurable devices 16 which communicate via a controller 14.  The configurable devices 16 include a video camera 120 used with an endoscope 138 for imaging.  The settings of the video camera 120 can be adjusted by the communicator 14, including adjusting a resolution or display format for video camera 120 and monitors 122, 135 ([0033-35]; Figs. 1, 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the camera configuration disclosed by Hanning with the benefit of adjusting camera settings according to a surgery being performed (Hanning [0035]).
Regarding Claim 14, Yamaki discloses the medical device management system according to claim 13.  Yamaki does not disclose wherein the information processor is further configured to change in the setting of the at least one device having a wider setting adjustment range among the plurality of devices.  However, Hanning discloses a system 10 for configuring a plurality of configurable devices 16 which communicate via a controller 14.  One of the configurable devices 16 further configures the remaining configurable devices 16; [0017, 43]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the control settings disclosed by Hanning with the benefit of providing communication between the operating room communicator and the configurable devices (Hanning [0043]).
Regarding Claim 15, Yamaki discloses the medical device management system according to claim 1.  Yamaki does not disclose wherein the information processor is further configured to change the settings of the at least one device of the plurality of devices based on individual information of a user associated with the surgical network.  However, Hanning discloses a system 10 for configuring a plurality of configurable devices 16 which communicate via a controller 14.  The configurable devices 16 have settings to be configured based on the preferences of an individual ([0017]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the individual information disclosed by Hanning with the benefit of establishing network settings according to the preferences of a person in the operating room (Hanning [0017]).

Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaki in view of US 20160154620 A1 by Tsuda et al. (hereinafter “Tsuda”).
Regarding Claim 6, Yamaki discloses the medical device management system according to claim 4.  Yamaki does not disclose wherein the information processor changes a color setting of the monitor, a setting related to a color of an image captured by the camera, or a color setting of the light source.  However, Tsuda discloses an information processing system 1000 which acquires information from various medical apparatuses 500.  Information processing apparatus 300 additionally performs a color conversion process to improve visibility of a scene image captured by camera 61 for display ([0170-171]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor disclosed by Yamaki with the color conversion disclosed by Tsuda with the benefit of improving visibility of a virtual image displayed to a user (Tsuda [0171]).  
Regarding Claim 16, Yamaki discloses the medical device management system according to claim 15.  Yamaki does not disclose wherein the information processor changes a setting of voice quality or voice volume of a loudspeaker for surgery on the basis of the individual information.  However, Tsuda discloses an information processing system 1000 which acquires information from various medical apparatuses 500.  Information to specify characteristics of display 100 can be provided with a microphone ([0120]).  Further, voice prints of various users can be stored such that the processing apparatus sets the video specification of the display according to the stored voice print.  The user’s voice information is used to execute additional processing, including voice signals to the microphone ([0277]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Yamaki with the voice information and processing disclosed by Tsuda with the benefit of improving convenience for the user (Tsuda [0120]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140068653 A1
US 20070225690 A1
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795